Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/04/2021. Claims 1-9 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/04/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 02/04/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-044374, filed on 03/13/2020.
Claim Rejections - 35 USC § 112
`The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The applicant claims “The vehicle control apparatus according to claim 2, wherein the steering assistance unit assists steering not via the steering shaft,” however the specification in particular [0040]-[0041] of applicant’s disclosure, does not describe how steering assistance unit outputs a control signal for providing assistance, rather disclosing an instance of how it is not, and therefore the claim element is not described in the specification in such a way as to enable one skilled in the art to make or use the invention without undue experimentation. 
The breadth of the claim for example is large, as to include a plurality of possibilities to provide steering assistance to a vehicle, provided the nature of the invention for a lane keeping assistance apparatus may comprise a plurality of solutions for steering assistance excluding through a steering shaft, however the specification is absent of any direction provided by the inventor, or an existence of any working examples. Provided the state of the prior art, one of ordinary skill in the art would not be enabled to make or use the invention without experimenting with all possible solutions, and therefore the claim is not described in such a way as to enable one skilled in the art to make or use the invention without undue experimentation. See MPEP 2164.01(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et. al. (U.S. Publication No. 2018/0186372).
Regarding claim 1
Shimizu discloses “A vehicle control apparatus comprising: a sensor configured to detect a steering torque applied to a steering shaft that rotates in accordance with a steering wheel operation;” (See driver steering torque detection section Fig. 1, Char. 71).
Shimizu discloses “a steering assistance unit configured to assist steering by a lane keeping assistance function;” (See Shimizu [0031] disclosing an automatic steering torque for preventing the own vehicle from departing from a lane.).
Shimizu discloses “at least one processor;” (See Shimizu Fig. 1, Char. 70, Control Unit).
Shimizu discloses “and at least one memory storing a program which, when executed by the processor, causes the at least one processor to operate as: a correcting unit configured to obtain a corrected torque by removing a torque caused due to the steering assistance unit from the steering torque detected by the sensor;” (See Shimizu [0037]-[0038] disclosing calculating a steering torque with the steering torque detection section 71, by subtracting (removing) the steering assist torque generated by the motor 82. Also see, [0030] disclosing CPU storage.).
Shimizu discloses “and a determining unit configured to determine whether or not a driver is in a hands-off state based on the corrected torque.” (See Shimizu [0046] disclosing a hands free determination section, determining whether or not a drivers hands are released from a steering wheel based upon the a driver detected steering torque from the steering torque detection section 71.).
Regarding claim 2
Shimizu discloses “The vehicle control apparatus according to claim 1, wherein the correcting unit obtains the corrected torque by correcting the steering torque detected by the sensor using a torque corresponding to a value indicated by the steering assistance unit regarding steering.” (See Shimizu [0038] disclosing that the torque used to correct the steering torque detected may be a measured value or automatic steering torque from a torque control signal (steering assistance) output by the ECU.).
Regarding claim 9
Shimizu discloses “A vehicle on which a vehicle control apparatus is mounted, the vehicle control apparatus comprising: a sensor configured to detect a steering torque applied to a steering shaft that rotates in accordance with a steering wheel operation;” (See driver steering torque detection section Fig. 1, Char. 71).
Shimizu discloses “a steering assistance unit configured to assist steering by a lane keeping assistance function;” (See Shimizu [0031] disclosing an automatic steering torque for preventing the own vehicle from departing from a lane.).
Shimizu discloses “at least one processor;” (See Shimizu Fig. 1, Char. 70, Control Unit).
Shimizu discloses “and at least one memory storing a program which, when executed by the processor, causes the at least one processor to operate as: a correcting unit configured to obtain a corrected torque by removing a torque caused due to the steering assistance unit from the steering torque detected by the sensor;” (See Shimizu [0037]-[0038] disclosing calculating a steering torque with the steering torque detection section 71, by subtracting (removing) the steering assist torque generated by the motor 82. Also see, [0030] disclosing CPU storage.).
Shimizu discloses “and a determining unit configured to determine whether or not a driver is in a hands-off state based on the corrected torque.” (See Shimizu [0046] disclosing a hands free determination section, determining whether or not a drivers hands are released from a steering wheel based upon the a driver detected steering torque from the steering torque detection section 71.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et. al. (U.S. Publication No. 2018/0186372) in view of Azuma et. al. (J.P. Publication No. 2018/183046) in further view of Inden et. al. (U.S. Publication No. 2021/0276616).
Regarding Claim 3
Shimizu discloses all of the elements of claim 2 and further discloses all of the elements of the claimed invention except “The vehicle control apparatus according to claim 2, wherein the steering assistance unit assists steering not via the steering shaft,” & “and the correcting unit obtains the corrected torque by adding a torque corresponding to a value indicated by the steering assistance unit regarding steering to the steering torque detected by the sensor.”.
Azuma discloses “The vehicle control apparatus according to claim 2, wherein the steering assistance unit assists steering not via the steering shaft,” (See Azuma [0067] disclosing a dual pinion electrical power system, a known system for controlling an autonomous driving system by providing a secondary pinion optimized for assist.).
Inden discloses “and the correcting unit obtains the corrected torque by adding a torque corresponding to a value indicated by the steering assistance unit regarding steering to the steering torque detected by the sensor.” (See Inden [0034] disclosing computing an input torque by adding a torqued detected by sensor 51 and a first assist torque.).
Shimizu, Azuma, and Inden are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Azuma and Inden to provide steering assistance not via a steering shaft with a corrected torque provided via a known calculation. Doing so provides known techniques in the art for providing steering assistance advantageously provided as the torque corresponding to a value indicated by the lane keeping function is removed from the steering torque, and the accuracy of hands-off determination can be improved.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et. al. (U.S. Publication No. 2018/0186372) in view of Pastor et. al. (U.S. Patent No. 9604649 B1).
Regarding Claim 4
Shimizu discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The vehicle control apparatus according to claim 1, wherein a frequency component lower than a predetermined frequency of the steering torque detected by the sensor is removed by a filter.”.
Pastor discloses “The vehicle control apparatus according to claim 1, wherein a frequency component lower than a predetermined frequency of the steering torque detected by the sensor is removed by a filter.” (See Pastor Col. 9, L. 25-34 disclosing filtering a steering signal from sensors 48 & 50, indicative of steering movement or steering torque. The filter permits passage of signals having frequencies close to 0.25 HZ, thus frequency components lower than the predetermined 0.25 HZ are filtered out.).
Shimizu and Pastor are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Pastor to provide filtering a steering torque signal for predetermined frequencies. Doing so provides known techniques in the art for providing steering assistance advantageously provided as the torque corresponding to a steering torque detected by a sensor, is filtered to remove noise, and the accuracy of hands-off determination can be improved.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et. al. (U.S. Publication No. 2018/0186372) in view of Kim et. al. (U.S. Publication No. 2018/0172528).
Regarding Claim 7
Shimizu discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The vehicle control apparatus according to claim 1, further comprising a unit configured to output an alarm to a driver when the determining unit has determined that the driver is in a hands-off state based on the corrected torque.”.
Kim discloses “The vehicle control apparatus according to claim 1, further comprising a unit configured to output an alarm to a driver when the determining unit has determined that the driver is in a hands-off state based on the corrected torque.” (See Kim Abstract disclosing a vibration generator that generates a reference vibration to a steering wheel when it is determined that a driver is in the hands-off state based on a filtered torque signal.).
Shimizu and Kim are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Kim to provide sending of an alarm to a driver in a detected hands-off state. Doing so provides known techniques in the art for providing steering assistance advantageously provided as a transient hands-off state can be prevented from being detected as a driver being in a hands-off state, and therefore the hands-off can be detected highly accurately.
Regarding Claim 8
Shimizu discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The vehicle control apparatus according to claim 1, wherein the program further causes the processor to operate as a unit configured to output an alarm to a driver when the state in which the determining unit has determined that the driver is in a hands-off state based on the corrected torque has continued for a predetermined period.”.
Kim discloses “The vehicle control apparatus according to claim 1, wherein the program further causes the processor to operate as a unit configured to output an alarm to a driver when the state in which the determining unit has determined that the driver is in a hands-off state based on the corrected torque has continued for a predetermined period.” (See Kim Abstract disclosing a vibration generator that generates a reference vibration to a steering wheel when it is determined that a driver is in the hands-off state based on the change rate of a filtered torque signal. Also see [0004] defining change rate as the change amount of torque per hour, a predetermined period.).
Shimizu and Kim are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Kim to provide sending of an alarm to a driver in a detected hands-off state. Doing so provides known techniques in the art for providing steering assistance advantageously provided as a transient hands-off state can be prevented from being detected as a driver being in a hands-off state, and therefore the hands-off can be detected highly accurately.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsubaki et. al. (U.S. Publication No. 2020/0231206) discloses electric power steering apparatus, with a phase advance filter having a cutoff frequency of 12.5 HZ, attenuating components of its frequency or less (See [0113]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664